Citation Nr: 1419227	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to August 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

In August 2013, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder, to the RO for additional development and consideration.  However, a review of the claims file reflects that the RO has failed to comply with all of the remand directives contained in the August 2013 Board remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its August 2013 remand, the Board instructed the RO to provide the Veteran with a VA psychiatric examination.  While the claims file shows that an examination was subsequently scheduled, the claims file does not contain evidence showing that the Veteran was ever notified of the VA examination, which was specifically requested by the Board in its August 2013 remand.  Further, an April 2014 Report of General Information notes that the Veteran's mailing address had changed.  Thus, the Veteran must be provided with a new VA psychiatric examination.  Notice of the examination must be sent to the Veteran at his last known address, and a copy of the notice must be associated with the claims file.  If the Veteran fails to report for the examination, the RO must ensure that this information is documented in the claims file.   

Accordingly, the case is remanded for the following actions:

1. The RO must ascertain and confirm the Veteran's mailing address in order to facilitate the development requested herein.  All attempts in this regard must be documented for the record and the Veteran's current address must be confirmed in both the record and the VA database.

2. The Veteran must be provided with a VA psychiatric examination to ascertain whether any current or previously diagnosed psychiatric disorders are related to the Veteran's military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must provide an opinion as to whether any current or previously diagnosed psychiatric disorders, to include bipolar disorder, depressive disorder, or schizoaffective disorder, are related to his active duty service or to any event therein.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



